February 3, 2016 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Re: Dreyfus Opportunity Funds -Dreyfus Natural Resources Fund. (the “Fund”) 1940 Act File No.: 811-09891 1933 Act File No.: 333-34474 CIK No.: 0001111178 Dear Sir/Madam: Transmitted for filing is the Form N-CSR/A for the above-referenced Fund for the annual period ended September 30, 2015. This Form N-CSR/A filing reflects corrections to the shareholder report of the N-CSR filing transmitted on December 1, 2015. Please direct any questions or comments to the attention of the undersigned at 212-922-6906. Very truly yours, /s/ Elyse Cardona Elyse Cardona EC/ Enclosure
